Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant's election with traverse of group I, drawn to compounds of the formula I and simple compositions thereof and elected species:

    PNG
    media_image1.png
    125
    264
    media_image1.png
    Greyscale

  in the reply filed on 9/27/2021 is acknowledged.  The traversal is on the ground(s) that restriction is improper between intermediate and final product wherein both share the same structural element. This is not found persuasive because the compounds as recited do not share the same structural feature. Compound 37 is drawn to substituted quinazolines while the intermediate lacks such a heterocycle. The two compounds are not similar in nature and may be classified differently. Applicants traverse the species requirement and argue there is no search burden to examine all species. This is also found unpersuasive. Applicants are reminded that should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Applicant has not complied with the latter and thus the requirement is maintained.

The requirement is still deemed proper and is therefore made FINAL.
Claims 27 and 30-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1-7, 10-20, 22-26, and 29 is contained herein. Applicant’s elected species was found free of the art and the search expanded to cover similar species.


Priority
The present application claims the priority of Chinese Patent Application No.
CN201710780779.7 filed on September 1, 2017. However, a certified English version of the foreign priority document was not received.
Failure to provide a certified translation may result in no benefit being accorded for the non-English application (i.e., the examiner respectfully requests submission of the appropriate English translated version of the foreign priority document if benefit is sought). See MPEP 213.04.


Information Disclosure Statement


Claim Objections
Claims 13 and 26 are objected to because of the following informalities:
In claim 13, the preamble should more appropriately read, “The compound I as defined in claim 1” to be consistent with other claims. Additionally in claim 26, the end of the claim should read “as defined in claim 1” (removing the language “in any one”). Correction is required.
Claim 26 also does not embrace the compounds of the elected invention (e.g. formula I) and should be deleted. Correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 1-7, 10-20, 22-24, and 29 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 11 of US Patent 10,828,305.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
The genus structure of the instant application may fully encompass the claimed genus of compounds in ‘305 with specific focus on the narrower heterocycle claimed for variable E in the conflicting patent (see claim 1). In other words, the claimed genus of compounds may be anticipated by the narrower subgenus disclosed in patent ‘305. Thus, the claims are not independent and distinct from each other.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1-7, 10-20, 22-26, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 1 and 14 and claims which depend from them which do not rectify the issue, the scope of some of the excluded compounds described in the provisos do not fall within the scope of formula I. For example, the compound below in claim 1 has the limitation when m = 1, R3 = halo which is not a possibility with respect to the limitations regarding m being 1 in the claim:

    PNG
    media_image2.png
    109
    180
    media_image2.png
    Greyscale

. Thus what is the purpose of excluding these compounds then? See claim 14 such as the following compound wherein R3-10 = H:

    PNG
    media_image3.png
    132
    340
    media_image3.png
    Greyscale
which do not fall within the scope of formula I. These are only a few examples of these compounds not falling within the scope of formula I and Applicants are to be aware of all excluded compounds presenting this issue. Thus the claims are ambiguous and considered indefinite. Correction is required.



    PNG
    media_image4.png
    119
    243
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    85
    192
    media_image5.png
    Greyscale

The claimed compounds should not have dangling valences.  Claims of the “dangling valence” type in which only the portion of the structure responsible for the activity is defined in the claim are indefinite because the claims are of indeterminate in scope and generally broader than any possible supporting disclosure. Ex parte Diamond, 123 USPQ 167 (POBA 1959). Correction is required for all species lacking a proper valence (see claim 1 proviso compounds as well, first compound, page 8). Any amendment must be supported by the disclosure.

Claims 2 and 15 recite overlapping Markush members with respect R variables.
The language encompasses overlapping Markush members and have been found indefinite by the courts.  Double inclusion of an element is not proper, and renders the claim indefinite. See Ex parte White, 127 USPQ 261(“The double inclusion of an element in a claim has long been held to be objectionable since it makes the claims vague and indefinite and fails to point out and distinctly claim the invention as required by 35 U.S.C. Section 112.”); Ex parte Clark, 174 USPQ 40 (“We sustain this rejection as applied to claim 6 since the members of the Markush expression there set forth are not mutually exclusive”) and Simmons Company  v. A. Brandwein & Co. et al. 111 USPQ Endevco Corporation v. Chicago Dynamic Industries, Inc., 153 USPQ 231. See also Ex parte Wulff  53 USPQ 560, where the Board stated, “The examiner also points out that silver has already been claimed as an element of this claim and thus the element is used twice in the claim.” A similar holding appears in Ex parte Ferm, 162 USPQ 504, where a Markush group was written in such a way that the first item (“nitrogen base”) “is so broadly recited as to read on the second”, viz., gilsonite amine oil concentrate.  Thus, the claims are considered indefinite. 
For example, the claims may encompass “and/or” language which cause ambiguity to ascertain the scope of the claims. See variable R3-1, the combination of both employing “and” suggests that the –NHR- group may simultaneously be connected to the C/N atom. Which connection is it since the group possibly could not be connected to both atoms at the same time? The language of the claims is highly ambiguous and not clear to the examiner and one skilled in the art. Thus the scope of the claim and claims which depend from them are considered indefinite. The examiner recommends removing overlapping Markush members within the instant claims to obviate this rejection.
See In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  
	Claim 26 recites variables such as X and Ry that are not articulated in the claim itself or claim 1.






Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2, 15, 25, and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 2 and 15 do not further limit their prior claims (claims 1 and 14) with respect to “in the R2, the halogen is independently fluorine, chlorine, bromine, or iodine”. Note that these are considered the only possibilities for halogen atoms. This limitation is applicable when viewing R2 is halogen 
Claim 25 does not further limit claim 1 with respect to a myriad of species such as the following wherein R3-6-1 is –C(O)CH=CH2:


    PNG
    media_image6.png
    189
    426
    media_image6.png
    Greyscale


Note that this is not a possibility for claim 1 when viewing variable R3-6-1. Applicants are to be advised of all species which are not limiting. Claim 26 does not limit claim 1 with respect to variables X and Ry since these variables were not recited previously in claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.








Claim Rejections – Improper Markush Grouping Rejection


Claims 1-7, 10-20, 22-26, and 29 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 706.03(y).
In re Harnish, 206 USPQ 300, 305, says, “ …we think it should be clear from our actions in Weber and Haas II that we there recognized the possibility of such a thing as not on the lack of a specific statutory basis but rather, “Clearly, they are all coumarin compounds which the board admitted to be "a single structural similarity." We hold, therefore, that the claimed compounds all belong to a subgenus, as defined by appellant, which is not repugnant to scientific classification (see claim 1 below for pictorial example):


    PNG
    media_image7.png
    605
    890
    media_image7.png
    Greyscale
.

 


Under these circumstances we consider the claimed compounds to be part of a single invention so that there is unity of invention…” Thus, the rejection was overturned because of the specific facts in the case.  The Markush group was held proper in that case, as was the case also in Ex parte Price 150 USPQ 467, Ex parte Beck and Taylor, 119 USPQ 100, and Ex parte Della Bella and Chiarino 7 USPQ2d 1669.  Cases where Ex Parte Palmer, 7 USPQ 11, In re Winnek, 73 USPQ 225, In re Ruzicka, 66 USPQ 226, Ex parte Hentrich, 57 USPQ 419, Ex parte Barnard, 135 USPQ 109, Ex parte Reid, 105 USPQ 251, Ex parte Sun and Huggins, 85 USPQ 516, In re Thompson and Tanner, 69 USPQ 148, In re Swenson, 56 USPQ 180, and In re Kingston, 65 USPQ 371. 
 	Indeed, as was stated in Ex parte Haas, 188 USPQ 374, “The rejection of a claim as containing an improper Markush grouping has a relatively long history in Office practice. The Court of Customs and Patent Appeals, at least as far back as 1942, has recognized that a rejection may be based upon the Examiner's holding that the claim has an improper Markush group. See In re Swenson, 30 CCPA 764, 132 F.2d 336, 56 USPQ 180 , citing Ex parte Palmer, 398 OG 707, 1930 CD 3.”

It should be noted that in Harnish, there was a substantial structural feature from which the common use flowed and that the claimed compounds all belong to a subgenus. That is exactly what is lacking in this case, as there is no substantial structural feature when viewing the compound as a whole. The Markush grouping is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: 
For example the following chemical class of compounds as a whole may be obtained:
1) wherein G = N:  (classified as substituted quinazolines, C07D 239/72+);
2) wherein G = C:  (classified as substituted quinolones, C07D 215/00+);
repugnant to scientific classification. Thus, the first requirement is not met as described above. Secondly, there is little evidence provided that the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
The examiner recommends that the claims should be amended to include only species that share a single structural similarity and a common use (e.g. drawn to compounds of the formula I wherein G = N) to overcome the rejection.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-7, 10, 11, 14-20, 22-24, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over US Patent 8,648,087- which in turn is related to WO 2007/059257-mentioned in IDS).
Patent ‘087 teaches the following compounds and compositions thereof which may anticipate the claims (see col. 155 and col. 88, see col. 62, lines 45-50 for compositions):


    PNG
    media_image8.png
    156
    370
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    127
    355
    media_image9.png
    Greyscale


wherein Y = -CH, n =1, R2 = alkyl, A = O, E = heteroaryl, G = N, m = 1, and R3 = 
    PNG
    media_image10.png
    70
    157
    media_image10.png
    Greyscale
. Thus the claims are anticipated. Applicants are to be aware of other compounds in this document which may anticipate the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 10-20, 22-26, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
The skilled artisan would not have adequate reason to believe that Applicant had possession of the claimed “prodrugs or metabolites” of formula I. No where does the specification allude to the specific identities of these structures. There are no working examples of these unknown prodrugs in the disclosure. The art in general does not provide guidance to the identities of these prodrugs or metabolites of formula I as well. It is unknown whether the disclosed formula I may actually afford a compound which is readily hydrolyzed in vivo to provide a compound with therapeutic activity. Once again, little to no guidance is provided in the disclosure. Thus, how would one skilled in the art expect that Applicant was indeed of possession of the claimed prodrugs/metabolites of formula I? Within the specification, “specific operative embodiments or examples of the invention must be set forth.  Examples and description should be of sufficient scope as to justify the scope of the claims.  Markush claims must be provided with support in the disclosure for each member of the Markush group. Where the constitution and formula of a chemical compound is stated only as a probability or speculation, the disclosure is not sufficient to support claims identifying the compound by such composition or formula.”  See MPEP 608.01(p). Note also the following:

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image11.png
    18
    19
    media_image11.png
    Greyscale


The courts have applied this criteria in a more recent decision stating the following referencing genus claims drawn to chemical compounds:

“For example, a generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the applicant has invented species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” see Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010).

Therefore, based on the lack of working examples and nature of the described genus, Applicants are not in possession of the claimed prodrugs/metabolites.







Conclusion


No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624